Twenty largest holdings Emerging Markets Growth Fund Ranking % Total % 31 Dec 08 30Sep 09 Security portfolio Index1 Description 2 1 Samsung Electronics 3.6 2.6 Korea's top electronics manufacturer and a global leader in semiconductor production. 56 2 Gazprom 3.4 1.7 The largest natural gas producer and transporter in Russia. 7 3 Reliance Industries 2.7 0.9 Manufactures a wide range of synthetic textiles, petrochemicals and plastics. Also involved in oil exploration and production, and electricity generation and distribution. 1 4 America Movil 2.2 1.2 Latin America's largest cellular communications provider. 3 5 China Shenhua Energy 2.1 0.4 Energy company engaged in the production and transport of coal in China and the Asia Pacific region. 8 6 Vale 2.0 2.3 The world's largest exporter of iron ore. Also provides logistics services via an extensive rail network in Brazil. 16 7 Sasol 1.9 0.6 Produces synthetic fuel, gasoline and chemical products. Also venturing into natural gas exploration. na 8 LG Chem 1.9 0.3 Major chemical company serving a variety of industries throughout the world. 10 9 Bharti Airtel 1.8 0.0 India's leading telecommunication services provider. 11 10 Industrial and Commercial Bank of China 1.7 1.0 A state-owned commercial bank in China and one of the world's largest banks. Total companies 1 through 10 23.3 11.0 17 11 DLF Ltd. 1.6 0.1 Major real estate development company based in India. 25 12 BYD 1.3 0.1 One of the largest makers of rechargeable batteries. 30 13 Bank of China 1.2 0.9 One of China's largest commercial banks. 14 14 Banpu 1.2 0.1 Thailand-based energy company focused on coal mining and coal-fired power. 4 15 Taiwan Semiconductor Manufacturing 1.1 1.5 One of the world's largest semiconductor manufacturers. 61 16 CIMB Group Holdings 1.1 0.2 Involved in banking, financial services and real estate management. 88 17 Hypermarcas 1.1 0.0 Consumer products manufacturer based in Brazil. 44 18 LG Electronics 1.1 0.3 Designs and manufactures appliances and home electronics. 6 19 Petroleo Brasileiro - Petrobras 1.0 3.4 One of the world's largest oil companies. Engaged in exploration, production, refining, marketing and chemicals. 86 20 Astra International 1.0 0.2 Manufactures and distributes automobiles, motorcylces and construction machinery. Also produces palm oil and provides information technology services. Total companies 1 through 20 35.0 17.8 1MSCI Emerging MarketsInvestable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Topholdings by sector Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 30 Sep 09 30 Sep 09 31 Dec 08 30 Sep 09 30 Sep09 ENERGY 13.9 13.9 13.7 FINANCIALS 9.6 15.3 23.7 Gazprom 3.4 Industrial and Commercial Bank of China 1.7 Reliance Industries 2.7 DLF Ltd. 1.6 China Shenhua Energy 2.1 Bank of China 1.2 Sasol 1.9 CIMB Group Holdings 1.1 Banpu 1.2 Itausa 0.9 Petroleo Brasileiro - Petrobras 1.0 Itau Unibanco Holding 0.7 OTHERS 1.6 China Construction Bank 0.6 OTHERS 7.5 MATERIALS 11.9 11.7 14.2 INFORMATION TECHNOLOGY 12.0 14.1 13.7 Vale 2.0 Samsung Electronics 3.6 LG Chem 1.9 BYD 1.3 AngloGold Ashanti 0.9 Taiwan Semiconductor Manufacturing 1.1 Anhui Conch Cement 0.6 Tencent Holdings 1.0 Taiwan Cement 0.6 Hon Hai Precision Industry 0.9 Evraz 0.5 Delta Electronics 0.6 OTHERS 5.2 OTHERS 5.6 TELECOMMUNICATION SERVICES 16.4 11.8 8.4 INDUSTRIALS 7.2 7.0 8.1 America Movil 2.2 CCR 0.6 Bharti Airtel 1.8 Weichai Power 0.6 Telmex International 1.0 IJM Corp. 0.5 Telekomunikacja Polska 0.7 OTHERS 5.3 Telmex 0.6 Bezeq 0.6 CONSUMER DISCRETIONARY 7.3 8.7 6.9 OTHER 4.9 LG Electronics 1.1 UTILITIES 3.7 3.2 3.4 Astra International 1.0 Energy Development Corp. 0.6 Genting 0.8 OTHERS 2.6 OTHERS 5.8 OTHER 1.3 0.9 0.0 Baring Vostok Capital Partners 0.3 CONSUMER STAPLES 6.2 8.1 5.4 OTHERS 0.6 Hypermarcas 1.1 Fomento Economico Mexicano 0.7 Total equity 90.3 95.3 100.0 Anadolu Efes 0.5 Total fixed income 2.7 1.2 OTHERS 5.8 Total cash and equivalents 7.0 3.5 Total assets 100.0 100.0 HEALTH CARE 0.8 0.6 2.5 Bumrungrad Hospital 0.3 OTHERS 0.3 1MSCI Emerging MarketsInvestable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS standards, which if not included herein,are available upon request. GIPS is a trademark owned by CFA Institute. Diversification by country Emerging Markets Growth Fund % Portfolio % Index1 31 Dec 99 31 Dec 00 31 Dec 01 31 Dec 02 31 Dec 03 31 Dec 04 31 Dec 05 31 Dec 06 31 Dec 07 31 Dec 08 30Sep09 30 Sep 09 LATIN AMERICA 27.9 31.4 30.2 29.4 22.5 23.0 19.5 18.2 14.0 21.2 18.7 21.7 BRAZIL 9.2 13.9 10.9 10.6 10.8 12.3 10.3 9.4 7.2 10.3 11.3 14.9 MEXICO 12.5 15.0 17.2 16.3 9.2 8.6 7.3 7.9 5.9 8.9 6.6 4.1 CHILE 1.8 1.2 1.1 1.6 1.4 1.2 0.5 0.5 0.4 1.8 0.8 1.4 ARGENTINA 2.9 0.7 0.2 0.2 0.4 0.3 0.3 0.1 0.2 0.0 0.0 0.0 PERU 1.1 0.3 0.6 0.5 0.4 0.1 0.1 0.0 0.0 0.1 0.0 0.6 REPUBLIC OF COLOMBIA 0.0 0.1 0.1 0.1 0.1 0.2 0.8 0.3 0.3 0.1 0.0 0.7 VENEZUELA 0.4 0.2 0.1 0.1 0.2 0.3 0.2 0.0 0.0 0.0 0.0 0.0 SOUTHEAST ASIA 14.8 14.3 15.7 20.8 22.0 19.6 16.4 16.6 18.0 16.1 18.9 14.8 INDIA 8.2 8.8 9.7 12.3 13.8 10.4 7.9 6.5 7.2 7.9 10.2 8.1 MALAYSIA 1.8 2.0 1.9 3.1 3.2 5.6 3.2 3.9 4.8 2.8 3.4 2.8 INDONESIA 2.7 1.6 1.9 2.5 3.1 2.6 3.0 3.4 2.7 2.3 2.4 1.9 THAILAND 0.6 0.1 0.7 1.9 1.3 0.6 1.9 1.5 1.7 2.0 1.7 1.5 PHILIPPINES 1.4 1.8 1.5 1.0 0.6 0.3 0.3 0.8 1.3 1.0 1.0 0.5 PAKISTAN 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.0 0.1 0.0 SRI LANKA 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.2 0.1 0.1 0.0 VIETNAM 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.0 0.0 0.0 0.0 FAR EAST ASIA 22.0 22.9 31.2 28.2 33.5 33.4 37.5 34.1 30.2 34.6 36.9 43.3 SOUTH KOREA 11.0 10.1 15.2 18.2 18.6 17.6 20.2 11.0 9.2 7.3 11.6 13.7 CHINA 0.6 3.2 4.0 3.2 3.4 3.8 4.4 9.6 10.1 19.3 17.4 17.0 TAIWAN 9.1 8.2 11.8 5.9 10.5 10.5 11.4 11.9 9.7 7.0 7.1 12.6 HONG KONG 1.3 1.4 0.2 0.9 1.0 1.5 1.5 1.6 1.2 1.0 0.8 0.0 EUROPE/MIDDLE EAST/ AFRICA 24.7 21.7 16.7 17.1 17.4 17.9 21.7 23.9 26.4 14.8 16.8 20.2 RUSSIAN FEDERATION 1.7 1.9 3.9 5.4 5.6 3.1 3.3 5.6 11.7 3.1 5.9 5.6 SOUTH AFRICA 4.6 5.2 3.3 4.7 6.6 7.7 8.7 8.9 6.0 6.5 5.1 7.3 ISRAEL 2.7 3.6 1.0 0.3 0.5 1.9 4.3 2.5 1.8 1.6 1.4 2.6 POLAND 1.9 2.1 1.8 2.2 0.8 0.4 0.1 0.4 0.5 0.7 1.2 1.2 TURKEY 9.8 6.8 4.8 1.9 2.0 2.4 3.1 3.3 1.7 0.9 1.3 1.6 HUNGARY 2.0 0.6 0.7 1.4 1.0 0.9 0.2 0.3 0.0 0.2 0.0 0.5 CZECH REPUBLIC 0.5 0.3 0.2 0.4 0.4 0.9 0.0 0.1 0.0 0.3 0.8 0.5 EGYPT 0.8 0.6 0.2 0.2 0.2 0.3 1.6 2.1 3.6 1.1 0.9 0.6 MOROCCO 0.1 0.0 0.0 0.1 0.0 0.1 0.1 0.1 0.1 0.1 0.1 0.3 KAZAKHSTAN 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.3 0.5 0.0 0.0 0.0 SULTANATE OF OMAN 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.2 0.1 0.0 UNITED ARAB EMIRATES 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.0 0.0 0.0 NIGERIA 0.0 0.1 0.1 0.1 0.0 0.0 0.0 0.1 0.0 0.0 0.0 0.0 CROATIA 0.4 0.5 0.5 0.4 0.3 0.2 0.1 0.0 0.1 0.1 0.0 0.0 ESTONIA 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 GHANA 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 BOTSWANA 0.0 0.0 0.2 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 OTHER2 7.0 2.8 2.1 0.8 1.2 1.6 2.1 2.6 5.3 3.6 4.0 0.0 Total equity 96.4 93.1 95.9 96.3 96.6 95.5 97.2 95.4 93.9 90.3 95.3 100.0 Fixed income 1.2 0.6 1.5 1.8 1.6 0.9 1.0 0.9 0.4 2.7 1.2 Cash & equivalents 2.4 6.3 2.6 1.9 1.8 3.6 1.8 3.7 5.7 7.0 3.5 Total assets 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.00 100.00 1MSCI Emerging Markets Investable Market Index 2The current period includes 3.4% incompanies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Diversification by country Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 30Sep09 30Sep09 31 Dec 08 30 Sep09 30 Sep09 LATIN AMERICA 21.2 18.7 21.7 EMERGING EUROPE/MIDDLE EAST/AFRICA 14.8 16.8 20.2 BRAZIL 10.3 11.3 14.9 SOUTH AFRICA 6.5 5.1 7.3 MEXICO 8.9 6.6 4.1 RUSSIAN FEDERATION 3.1 5.9 5.6 CHILE 1.8 0.8 1.4 ISRAEL 1.6 1.4 2.6 REPUBLIC OF COLOMBIA 0.1 0.0 0.7 TURKEY 0.9 1.3 1.6 PERU 0.1 0.0 0.6 POLAND 0.7 1.2 1.2 EGYPT 1.1 0.9 0.6 CZECH REPUBLIC 0.3 0.8 0.5 SOUTHEAST ASIA 16.1 18.9 14.8 HUNGARY 0.2 0.0 0.5 INDIA 7.9 10.2 8.1 MOROCCO 0.1 0.1 0.3 MALAYSIA 2.8 3.4 2.8 CROATIA 0.1 0.0 0.0 INDONESIA 2.3 2.4 1.9 SULTANATE OF OMAN 0.2 0.1 0.0 THAILAND 2.0 1.7 1.5 PHILIPPINES 1.0 1.0 0.5 PAKISTAN 0.0 0.1 0.0 OTHER2 3.6 4.0 0.0 SRI LANKA 0.1 0.1 0.0 FAR EAST ASIA 34.6 36.9 43.3 Total equity 90.3 95.3 100.0 CHINA 19.3 17.4 17.0 Total fixed income 2.7 1.2 SOUTH KOREA 7.3 11.6 13.7 Total cash and equivalents 7.0 3.5 TAIWAN 7.0 7.1 12.6 Total assets 100.0 100.0 HONG KONG 1.0 0.8 0.0 1MSCIEmerging MarketsInvestable Market Index 2The current period includes 3.4% in companies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -30 September 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.28 14.01 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.06 3.30 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 1st qtr. -6.87 -6.87 -11.67 -11.35 1st qtr. 2.06 2.06 1.20 1.80 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. 5.91 5.91 3.00 4.12 3rd qtr. -24.79 -24.79 -27.71 -27.04 3rd qtr. 16.33 16.33 17.01 17.95 4th qtr. -27.69 -25.28 -27.74 -27.40 4th qtr. 7.20 10.03 6.83 7.18 Year 2008 -51.12 -49.49 -54.91 -53.78 Year 2005 34.79 38.36 30.31 34.00 2009 2004 January -4.68 -4.68 -6.58 -6.43 1st qtr. 9.13 9.13 8.87 9.59 February -3.42 -3.42 -5.51 -5.43 2nd qtr. -10.98 -10.98 -10.34 -9.64 March 11.50 11.50 14.11 14.35 3rd qtr. 7.65 7.65 7.39 8.14 1st qtr. 2.65 2.65 0.74 1.18 4th qtr. 13.66 15.44 16.81 17.24 April 14.88 14.88 16.93 17.29 Year 2004 18.87 20.74 22.45 25.55 May 17.62 17.62 17.36 17.79 June -1.32 -1.32 -1.40 -1.22 2nd qtr. 33.33 33.33 35.30 36.47 July 10.42 10.42 11.04 11.41 August 0.94 0.94 -0.37 -0.18 September 8.28 8.28 8.77 8.96 3rdqtr. 20.68 20.68 20.34 21.18 Lifetime return Cumulative% 2,493.78 4,025.10 Annualized% 14.97 17.28 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through30November 2007and MSCI Emerging Markets Investable Market Index with no dividends thereafter. 4MSCIEmerging Markets Investable Market Indexwith dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -30September 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.79 7.79 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.47 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.62 10.62 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.79 20.79 23.62 24.40 3rd qtr. -16.68 -16.68 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.72 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.87 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.45 27.95 32.36 32.60 Year 1996 12.40 16.38 3.92 6.03 Year 1993 70.35 72.68 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.03 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.67 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.68 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.67 -5.67 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.32 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.24 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.45 16.45 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 30 November 2007 and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging MarketsInvestable Market Indexwithdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -30 September 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.28 14.01 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.06 3.30 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 1st qtr. -6.87 -6.87 -11.67 -11.35 1st qtr. 2.06 2.06 1.20 1.80 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. 5.91 5.91 3.00 4.12 3rd qtr. -24.79 -24.79 -27.71 -27.04 3rd qtr. 16.33 16.33 17.01 17.95 4th qtr. -27.69 -25.28 -27.74 -27.40 4th qtr. 7.20 10.03 6.83 7.18 Year 2008 -51.12 -49.49 -54.91 -53.78 Year 2005 34.79 38.36 30.31 34.00 2009 2004 January -4.68 -4.68 -6.58 -6.43 1st qtr. 9.13 9.13 8.87 9.59 February -3.42 -3.42 -5.51 -5.43 2nd qtr. -10.98 -10.98 -10.34 -9.64 March 11.50 11.50 14.11 14.35 3rd qtr. 7.65 7.65 7.39 8.14 1st qtr. 2.65 2.65 0.74 1.18 4th qtr. 13.66 15.44 16.81 17.24 April 14.88 14.88 16.93 17.29 Year 2004 18.87 20.74 22.45 25.55 May 17.62 17.62 17.36 17.79 June -1.32 -1.32 -1.40 -1.22 2nd qtr. 33.33 33.33 35.30 36.47 July 10.42 10.42 11.04 11.41 August 0.94 0.94 -0.37 -0.18 September 8.28 8.28 8.77 8.96 3rd qtr. 20.68 20.68 20.34 21.18 Lifetime return Cumulative% 2,493.78 4,025.10 Annualized% 14.97 17.28 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 30 November 2007 and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging Markets Investable Market Index with dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -30 September 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.79 7.79 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.47 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.62 10.62 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.79 20.79 23.62 24.40 3rd qtr. -16.68 -16.68 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.72 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.87 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.45 27.95 32.36 32.60 Year 1996 12.40 16.38 3.92 6.03 Year 1993 70.35 72.68 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.03 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.67 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.68 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.67 -5.67 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.32 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.24 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.45 16.45 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through30 November 2007and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging MarketsInvestable MarketIndexwith netdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund Results as of 30Sep2009 Calendar YTD Q309 1 year 3 years 5 years 10years 15years 20 years Lifetime % Emerging Markets Growth Fund - gross of operating expenses 66.03 20.88 24.31 11.78 21.15 13.17 8.93 14.15 18.31 - net of operating expenses 65.17 20.68 23.43 11.01 20.31 12.38 8.14 13.23 17.28 MSCI Emerging Markets IMI with net dividends reinvested 67.32 21.18 21.48 8.24 17.49 11.50 5.52 10.47 12.59 MSCI World Index with net dividends 25.36 17.54 -1.81 -3.95 3.94 1.31 6.09 5.84 7.83 MSCI EAFE Index with net dividends 29.18 19.46 3.44 -3.41 6.31 2.79 4.93 4.39 7.26 S&P 500 Index with income reinvested 19.26 15.61 -6.92 -5.43 1.01 -0.15 7.61 7.97 8.88 Lifetime: 31 May 1986 -30 September 2009 Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI reflects S&P/IFC Global Composite Index with grossdividends reinvested from 31 May 1986 through 31 December 1987, MSCIEmerging Markets Index withgross dividends reinvested through 31 December 2000,MSCI Emerging Markets Index with net dividends reinvested through 30 November 2007, and MSCI Emerging Markets Investable MarketIndex with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) MSCI EAFEwith net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) All indices are unmanaged. Investment results Emerging Markets Growth Fund Results as of 30Sep2009 Calendar YTD Q309 1 year 3 years 5 years 10years 15years 20 years Lifetime % Emerging Markets Growth Fund - gross of operating expenses 66.03 20.88 24.31 11.78 21.15 13.17 8.93 14.15 18.31 - net of operating expenses 65.17 20.68 23.43 11.01 20.31 12.38 8.14 13.23 17.28 MSCI Emerging Markets IMI with net dividends reinvested 67.32 21.18 21.48 8.24 17.49 11.50 5.52 10.47 12.59 MSCI World Index with net dividends 25.36 17.54 -1.81 -3.95 3.94 1.31 6.09 5.84 7.83 MSCI EAFE Index with net dividends 29.18 19.46 3.44 -3.41 6.31 2.79 4.93 4.39 7.26 S&P 500 Index with income reinvested 19.26 15.61 -6.92 -5.43 1.01 -0.15 7.61 7.97 8.88 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. Lifetime: 31 May 1986 -30 September 2009 Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI reflects S&P/IFC Global Composite Index with grossdividends reinvested from 31 May 1986 through 31 December 1987, MSCIEmerging Markets Index withgross dividends reinvested through 31 December 2000,MSCI Emerging Markets Index with net dividends reinvested through 30 November 2007, and MSCI Emerging Markets Investable MarketIndex with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) MSCI EAFEwith net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) All indices are unmanaged. Diversification by sector and industry Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 30 Sep09 30 Sep09 31 Dec 08 30 Sep 09 30 Sep09 ENERGY 13.9 13.9 13.7 HEALTH CARE 0.8 0.6 2.5 ENERGY EQUIPMENT & SERVICES 0.2 0.2 0.3 HEALTH CARE EQUIPMENT & SUPPLIES 0.0 0.0 0.1 OIL GAS & CONSUMABLE FUELS 13.7 13.7 13.4 HEALTH CARE PROVIDERS & SERVICES 0.7 0.5 0.2 MATERIALS 11.9 11.7 14.2 PHARMACEUTICALS 0.1 0.1 2.2 CHEMICALS 0.6 2.3 2.6 CONSTRUCTION MATERIALS 3.3 2.6 1.3 FINANCIALS 9.6 15.3 23.7 CONTAINERS & PACKAGING 0.0 0.1 0.1 COMMERICAL BANKS 4.8 9.9 15.4 METALS & MINING 7.2 6.2 9.7 THRIFTS & MORTGAGE FINANCE 0.5 0.6 0.4 PAPER & FOREST PRODUCTS 0.8 0.5 0.5 DIVERSIFIED FINANCIAL SERVICES 0.5 0.6 1.6 INDUSTRIALS 7.2 7.0 8.1 CONSUMER FINANCE 0.0 0.0 0.1 AEROSPACE & DEFENSE 0.1 0.1 0.1 CAPITAL MARKETS 0.0 0.0 1.0 BUILDING PRODUCTS 0.0 0.0 0.2 INSURANCE 0.5 0.7 2.5 CONSTRUCTION & ENGINEERING 2.8 2.9 1.9 REAL ESTATE INVESTMENT TRUSTS (REITS) 0.0 0.1 0.2 ELECTRICAL EQUIPMENT 1.2 1.0 0.7 REAL ESTATE MANAGEMENT & DEVELOPMENT 3.3 3.4 2.5 INDUSTRIAL CONGLOMERATES 0.6 0.4 2.0 INFORMATION TECHNOLOGY 12.0 14.1 13.7 MACHINERY 0.6 0.9 1.1 INTERNET SOFTWARE & SERVICES 2.3 2.2 0.8 TRADING COMPANIES & DISTRIBUTORS 0.1 0.1 0.3 IT SERVICES 0.4 0.9 1.5 COMMERCIAL SERVICES & SUPPLIES 0.0 0.0 0.1 SOFTWARE 0.4 0.8 0.5 AIR FREIGHT & LOGISTICS 0.0 0.0 0.1 COMMUNICATIONS EQUIPMENT 0.0 0.0 0.2 AIRLINES 0.1 0.1 0.3 COMPUTERS & PERIPHERALS 0.8 1.3 1.7 MARINE 0.1 0.0 0.5 ELECTRONIC EQUIPT, INSTR. & COMPONENTS 2.3 3.5 2.9 ROAD & RAIL 0.3 0.6 0.2 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT 5.8 5.4 6.1 TRANSPORTATION INFRASTRUCTURE 1.3 0.9 0.6 CONSUMER DISCRETIONARY 7.3 8.7 6.9 TELECOMMUNICATION SERVICES 16.4 11.8 8.4 AUTO COMPONENTS 0.4 1.2 0.6 DIVERSIFIED TELECOMMUNICATION SERVICES 6.5 4.9 2.9 AUTOMOBILES 0.3 1.0 1.4 WIRELESS TELECOMMUNICATION SERVICES 9.9 6.9 5.5 HOUSEHOLD DURABLES 0.5 1.1 1.1 UTILITIES 3.7 3.2 3.4 LEISURE EQUIPMENT & PRODUCTS 0.3 0.0 0.1 ELECTRIC UTILITIES 2.9 2.1 1.9 TEXTILES, APPAREL, & LUXURY GOODS 0.4 1.3 0.5 GASUTILITIES 0.0 0.1 0.4 HOTELS, RESTAURANTS & LEISURE 1.3 1.2 0.6 WATER UTILITIES 0.2 0.1 0.2 DIVERSIFIED CONSUMER SERVICES 0.9 0.1 0.1 INDEPENDENT POWER PROD & ENERGY TRADERS 0.6 0.9 0.9 MEDIA 1.3 0.7 1.1 DISTRIBUTORS 0.3 0.1 0.2 OTHER 1.3 0.9 0.0 INTERNET & CATALOG RETAIL 0.0 0.1 0.1 EMERGING MARKET FUNDS/PARTNERSHIPS 1.3 0.9 0.0 MULTILINE RETAIL 0.6 0.8 0.6 Total equity 90.3 95.3 100.0 SPECIALTY RETAIL 1.0 1.1 0.5 Total fixed income 2.7 1.2 CONSUMER STAPLES 6.2 8.1 5.4 Total cash and equivalents 7.0 3.5 FOOD & STAPLES RETAILING 1.7 1.2 1.2 Total assets 100.0 100.0 BEVERAGES 1.0 2.5 1.0 FOOD PRODUCTS 2.0 2.1 2.1 TOBACCO 0.3 0.4 0.5 HOUSEHOLD PRODUCTS 1.2 1.6 0.3 PERSONAL PRODUCTS 0.0 0.3 0.3 1MSCI Emerging Markets Investable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS®standards, which if not included herein, are available upon request.GIPs is a trademark owned by CFA Institute. Notable purchases and sales Emerging Markets Growth Fund 31 December 2008 -30September2009 Purchases Sales Security name Amount($) New Security Name Amount ($) Eliminated Gazprom 294,845,674 Harmony Gold Mining 126,473,876 LG Chem 168,461,849 ■ China Shenhua Energy 119,407,911 Sasol 113,223,369 Rosneft 92,625,676 ■ Bharti Airtel 79,697,526 Telekomunikasi Indonesia 89,812,368 Genting 70,988,469 ■ Taiwan Semiconductor Manufacturing 88,836,637 CIMB Group Holdings 68,974,854 Nine Dragons Paper Industries 67,898,951 Itausa 65,840,710 Shangri-La Asia 57,557,195 Cathay Financial Holding 57,179,073 ■ China High Speed Transmission Equipment 54,218,731 Industrial and Commercial Bank of China 54,028,659 Anhui Conch Cement 54,017,124 Telekomunikacja Polska 52,537,868 eBay Gmarket 53,020,211 ■ Turk Telekom 50,933,478 ■ BYD 52,480,365 Acer 49,251,763 ■ BRF - Brasil Foods 50,326,607 ■ Tencent Holdings 46,791,647 China Mobile Ltd. 47,074,572 Bank Pekao 43,580,584 ■ Alibaba.com 42,300,629 MMC Norilsk Nickel 42,886,643 Cemig 41,250,420 LG Electronics 42,158,180 OGX 36,708,524 ■ Hypermarcas 39,597,556 COSCO Pacific 34,083,456 ■ Telkom 39,371,260 SINOPEC 33,998,104 ■ United Spirits 38,325,103 New Oriental Education& Technology Group 32,211,931 SK Telecom 36,022,919 ■ Genting Malaysia 33,044,641 ■ Reflects largestpurchases and sales of commmon stock.Excludes depository receipts, fixed income, and other non-equity securities. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS®standards, which if not included herein, are available upon request. GIPS is a trademark owned byCFA Institute. Profile 30 September2009 Emerging Markets Growth Fund Capital International takes an expansive view of the emerging markets, investing across countries, sectors and the market capitalization spectrum. We treat benchmarks asreference points but invest in a much wider opportunity set that encompasses the entire investable universe. The diversity afforded by our multiple portfolio manager system combined with independent, on-the-ground research underpins all of our investments. As emerging markets become more globally integrated, managers and analysts also benefit from the insights of developed-equity, fixed-income and private equity investment professionals at Capital International as they seek to achieve long-term growth of capital and income. Objective Strategycharacteristics Provide long-term growth of capital by investing in companies across the developing world. Invest in: ■ Emerging markets equities Asset in strategy: $10.8 billion* Portfolio managment team Strategy inception date:1986 Team averages 27 yearsof investment experience Minimum account size:$0.1 million (qualified purchasers only) ■ Christopher Choe ■ Victor Kohn ■ Lisa Thompson Benchmark:MSCI Emerging Markets IMI ■ David Fisher ■ Luis Oliveira ■Shaw Wagener Researchportfolio *Assets in strategy represent Capital Guardian and its global institutional affiliates as of 30 June 2009 Investment process A core belief in independent research, a long-term focus and the multiple perspectives inherent to Capital International's multiple portfolio manager system define our investment process.Six portfolio managers and the team's investment analysts contribute to a high level of portfolio diversification. As active managers, we have found value throughout the developing world as markets have evolved, but our approach has remained the same since the inception of our strategy more than 20 years ago. Independent, first-hand research is fundamental aspect of our process. Most anlaysts at Capital International have made research their careers, establishing long-standing relationships with key corporate managers and policymakers over the course of several business and market cycles. We thoroughly analyze the prospects of each company regardless of its market index weighting, gathering information from on-site visits in order to determine each company's business prospects, management and competitive position within a local and global context. Weaim to fully understand the social, economic, cultural and political factors that contribute to the long-term outlook for each company as well as the markets and industries within which they operate. Investments in commodities, energy and technology companies, for instance, may be based on research by several dedicated emerging markets analysts, combined with extensive discussion among a developed-market analyst, a fixed-income or macroeconomic analyst, and several managers, all looking at similar data points from different angles and perspectives. These exchanges also help identify the best ways to invest in longer term trends such as infrastructure development, urban growth and growing consumer demand in emerging markets. We have comprehensive framework for managing risk. Our fundamental research process and multiple manager approach help diversify risk, while Capital International's independent portfolio control and compliance teams monitor compliance with client guidelines and market regulations. Emerging markets equity at Capital The Capital organization's first emerging markets equity fund was launched in 1986, more than one year prior to the inception of the MSCI Emerging Markets Index. We continue to have one of the largest dedicated emerging markets research efforts in the investment management business. Our emerging markets team is an integral part of Capital International's broader global investment group, closely ingteracting with the developed-market equity, debt and private equity research teams and benefiting from a cross-pollination of investment ideas as markets and economies become more globalized. Investment Results YTD Q309 1 year 3 years 5 years 10 years 15 years Emerging MarketsGrowth Fund1 - gross2 66.03% 20.88% 24.31% 11.78% 21.15% 13.17% 8.93% - net3 65.17 20.68 23.43 11.01 20.31 12.38 8.14 MSCI Emerging Markets IMI4 67.32 21.18 21.48 8.24 17.49 11.50 5.52 Portfolio composition Risk characteristics (based on monthly returns) Portfolio5 Index4 Country exposure Standard deviation Information ratio Tracking error 3yrs 5 yrs 3 yrs 5 yrs 3yrs 5 yrs Latin America 18.7% 21.7% Southeast Asia 18.9 14.8 Emerging MarketsGrowth Fund3 29.35% 25.21% 0.64 0.77 5.53% 4.74% Far EastAsia 36.9 43.3 MSCI Emerging Markets IMI4 33.00 28.23 Europe/Middle East/Africa 16.8 20.2 Sector Exposure Outlook and strategy ■ Asian economies have proved relatively robust and China should continue to experience reasonably high levels of economic growth even as the government removes some stimulus. While we still own substantial investments in China at nearly a fifth of fund assets the largest market weighting in both the portfolio and the index our managers have been reducing a number of individual holding that have enjoyed strong runs and are instead pursuing other more attractive opportunities throughout the emerging markets, especially in Asia. ■ Commodities producers constitute half of the portfolio's top 10 holdings, with a particular emphasis on energy stocks. In general, a number of the fund's largest investments vary considerably from those held in the index, including several coal companies as well as some technology firms. We are especially interested in technology companies that should benefit from a turn in the corporate capex cycle over the next few years and from exposure to the Asian consumer. While financial stocks in many emerging markets will most likely witness a longer-term expansion in consumer credit in markets such as India, China and Brazil, we currently find ourselves more attracted to opportunities in other sectors. We favor the telecommunications providers most poised for growth, and also like local brands in the consumer areas, as we believe these will continue to gain market share. Energy 13.9% 13.7% Materials 11.7 14.2 Industrials 7.0 8.1 Consumer discretionary 8.7 6.9 Consumer staples 8.1 5.4 Health care 0.6 2.5 Financials 15.3 23.7 Information technology 14.1 13.7 Telecom services 11.8 8.4 Utilities 3.2 3.4 % Turnover (one year) 66.6 Fund figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call (800) 421-0180, extension 96245. All data as of 30September2009 unless otherwise specified. Results are in US$. Periods greater than one year are annualized. Results reflect the reinvestment of dividends, interest and other earnings. 1Emerging Markets GrowthFund (EMGF). The Fund operated as a closed-end fund until 1 July 1999. This exhibit must be accompanied or preceded by a current prospectus for the Fund. 2Gross of operating expenses. This reflects the investment results of EMGF after adding back fund operating expenses, such as custodial and investment management fees. 3Net of operating expenses. Total return percentages are calculated from net asset value assuming all distributions are reinvested. 4MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCI Emerging Markets Index with net dividends reinvested through 30 November 2007, and MSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. All indices are unmanaged. 5Includes 4.0% in companies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's private equity funds. Capital International uses a multiple portfolio manager system that divides portfolios into multiple segments. In this system, differences of opinion are common, and the opinions expressed by an individual do not necessarily reflect the consensus of the team. The statements expressed herein are informed opinions, are as of the date noted, and are subject to change at any time based on market or other conditions. This publication is intended merely to highlight issues and is not intended to be comprehensive or to provided advice. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS standards, which if not included herein, are available upon request. GIPS® is a trademark owned by CFA Institute.
